UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 01-8002

IN RE STEPHEN L. SHELNUTT , MEMBER OF THE BAR.


                   Before HOLDAWAY, STEINBERG, and GREENE, Judges.


                                            ORDER


        This matter is before the Court upon notice of discipline imposed against the respondent,
Stephen L. Shelnutt, by the Circuit Court for the City of Alexandria, Commonwealth of Virginia,
that suspended his license to practice law in the Commonwealth of Virginia for six months, up to
and including August 31, 2001. This Court on April 3, 2001, ordered that the respondent show cause
why he should not be suspended from practice before this Court for a period to run concurrently with
his suspension in the Commonwealth of Virginia. See U.S. VET . APP . R. ADM . & PRAC. 4(c).

        The respondent has not responded to the Court's show-cause order. Hence, there has been
no cause shown why the respondent should not be suspended from the practice of law before this
Court, such suspension to run concurrently with his suspension in the Commonwealth of Virginia.
Accordingly, it is

        ORDERED that Stephen L. Shelnutt is suspended from practice before this Court for a period
to run concurrently with his suspension in the Commonwealth of Virginia, to wit, until August 31,
2001. The respondent is advised that in order for him to be permitted to resume practice before this
Court, he must provide to the Clerk of the Court proof of reinstatement of his license to practice law
in the Commonwealth of Virginia. See U.S. VET . APP . R. ADM . & PRAC. 7(a).

DATED:         July 10, 2001                          PER CURIAM.